DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-45 are still at issue and are present for examination. 
Election/Restrictions

	Applicant's election without traverse of Group I, claims 26-40, to isolated bacteriophage RNA polymerase and Species of Species Group 1: amino acid position 567, Species Group 2: amino acid position 388, Species Group 3: amino acid position 832, Species Group 4: amino acid positions 108, 206, 375, 495, 642, 740, 834, 847, 856, 866 and Species Group 5: SEQ ID NO:68, in the paper of 1/5/2021, is acknowledged.
Claims 41-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of an information disclosure statement, in the paper of 11/11/2019, are acknowledged.  All references considered have been indicated as such.  
Claim Objections
Claims 28, 38 is objected to because of the following informalities:  
The recitation in Claim 28 “wherein the at least one non-natural amino acid substitution in the protein comprises substitutions at least two non- naturally occurring substitutions at positions corresponding to positions selected from the group consisting of:…” is awkward.   It is suggested that the awkwardness of the recitation may be fixed such as “wherein the at least one non-natural amino acid substitution in the protein comprises 
	Claim 38 recites “an RNA polymerase of claim 26”.  It is suggested that this be amended to “the RNA polymerase of claim 26”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 (claims 27-40 dependent from) is indefinite in that the recitation “non-naturally occurring amino acid substitution” is unclear and confusing as to exactly what 
Claim 30 (claims 27-40 dependent from) is further indefinite in that the recitation “the at least one non-natural amino acid substitution in the protein corresponds to substitutions selected from the group consisting of: I109L, H205S, D388E, L534V, V567P and G618Q in SEQ ID NO:1” is confusing and unclear as to what it means to “correspond” to substitution selected from the group, such as V567P.  It is unclear what “corresponds” to V567P means.  Is it a substitution at a position which corresponds to position V567, a substitution of proline at a position which corresponds to position V567 or a substitution of another amino acid which corresponds to a proline substitution at a positon which corresponds to position 567?  For the purpose of advancing prosecution the claim is given its broadest reasonable interpretation of “the at least one non-natural amino acid substitution in the protein corresponds to any substitution at  position 567 in SEQ ID NO:1”
Claims 33 and 34 are similarly indefinite as claim 30 above in the recitation “the protein corresponds to at least …substitution selected from the group consisting of: T75Q, A83K… in SEQ ID NO:1” is confusing and unclear as to what it means to “correspond” to substitution selected from the group, such as V567P.


(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-36 and 38-40 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 26-36 and 38-40 are directed to all possible RNA polymerases, having at least 90% sequence identity to SEQ ID NO:1, fused to any exogenous DNA binding domain and having at least one non-naturally occurring amino acid substitution (see also rejection under 35 U.S.C. 112(b)).  There is no disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification fails to describe sufficient representative species of these RNA polymerases by any identifying structural characteristics or functional properties, for which no predictability of structure with correlated function is apparent.  Given this lack of sufficient representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
www.uspto.gov.

Claims 26-36 and 38-40 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an RNA polymerase having an amino acid substitution at the position corresponding to position 567 in SEQ ID NO:1, and fused to an exogenous DNA binding domain wherein said RNA polymerase has at least 90% sequence identity to SEQ ID NO: 1, does not reasonably provide enablement for any RNA polymerase, having a mere 90% sequence identity to SEQ ID NO:1, fused to any exogenous DNA binding domain and having at least one non-naturally occurring amino acid substitution.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 26-36 and 38-40 are so broad as to encompass any RNA polymerase, having a mere 90% sequence identity to SEQ ID NO:1, fused to any exogenous DNA 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass all modifications and fragments of any RNA polymerase, having a mere 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26, 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,627,424) and Sobek et al. (US 2011/0256589).
Wang teaches a protein comprising at least two joined heterologous domains including a sequence non-specific double stranded nucleic acid binding domain and a reverse transcriptase domain.  Wang teaches the improved generation of a number of novel nucleic acid modifying enzymes comprising nucleic acid binding domains and various polymerase domains including an RNA polymerase domain from bacteria and phage.  The improvement is the fusion of a sequence-non-specific nucleic-acid-binding domain to the enzyme in a manner that enhances the ability of the enzyme to bind and catalytically modify the nucleic acid.
Sobek et al. teach an isolated variant T7 bacteriophage RNA polymerase variants, wherein the variant: (i) comprises an amino acid sequence is at least 90% sequence identity to SEQ ID NO:1; and (ii) comprises an at least one non-naturally occurring amino acid substitution.  While it is admitted that Sobek et al. do not teach bacteriophage RNA polymerase variant comprising a substitution at position 567 of SEQ ID NO:1,   Sobek et al. teaches a T7 bacteriophage RNA polymerase variant comprising a substitution at position 426, 650, 702 and 795 of SEQ ID NO:1, which is included in the “or more positions” of SEQ ID NO:1.
One of ordinary skill in the art before the effective filing date would have been motivated to substitute any of the T7 variants taught by Sobek et al., including the variant having a substitution at position 426, for the RNA polymerase fused to a sequence non-specific double stranded nucleic acid binding domain taught by Wang as a means of enhancing the ability of the enzyme (RNA polymerase) to bind and catalytically modify nucleic acids.  The expectation of success is high based upon the high level of skill in the art at the time of the invention as demonstrated by the results 
Thus, claim 26, 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,627,424) and Sobek et al. (US 2011/0256589).

Claims 26, 27, 30, 31 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6,627,424) and Rechinsky et al. ( Mol. Gen. Genet. Vol 247, pp 110-113, 1995)
	Wang teaches a protein comprising at least two joined heterologous domains including a sequence non-specific double stranded nucleic acid binding domain and a reverse transcriptase domain.  Wang teaches the improved generation of a number of novel nucleic acid modifying enzymes comprising nucleic acid binding domains and various polymerase domains including an RNA polymerase domain from bacteria and phage.  The improvement is the fusion of a sequence-non-specific nucleic-acid-binding domain to the enzyme in a manner that enhances the ability of the enzyme to bind and catalytically modify the nucleic acid.
Rechinsky et al. teach the targeted mutagenesis of T7 RNA polymerase and the identification of Asp-569 as a catalytically active critical residue in the T7 RNA polymerase.  Rechinsky et al. teach the targeted mutagenesis of T7 RNA polymerase and the assay each of the mutant T7 RNA polymerase in vitro which includes compositions or kits comprising the mutant T7 RNA polymerase and buffering agents, ribonucleoside triphosphates, template DNA comprising a bacteriophage RNA promoter operably linked to a target nucleotide.  Rechinsky et al. teach the above mutant T7 RNA ins566, in which a glycine and proline are inserted in the amino acid sequence of the T7 RNA polymerase immediately after position 566 (see Figure 1 and supporting text).  The mutant T7 RNA polymerase ins566 has at least 90% sequence identity to SEQ ID NO:1 and comprises an amino acid substitution at a position corresponding to  position 567 of SEQ ID NO:1, as well as positons further down stream such as 584 and 591 of SEQ ID NO:1.  The ins566 mutant has a glycine at positon 567 of SEQ ID NO:1 and thus comprises a substitution at a positon corresponding to position 567 of SEQ ID NO:1.  Rechinsky et al. further teach that the ins566 mutant having a glycine at position 567 has lost the promoter binding ability.  
One of ordinary skill in the art before the effective filing date would have been motivated to substitute the T7 variant ins566 taught by Rechinsky et al., including having a substitution at position 567, for the RNA polymerase fused to a sequence non-specific double stranded nucleic acid binding domain taught by Wang as a means of enhancing the ability of the enzyme (RNA polymerase) to bind and catalytically modify nucleic acids.  The motivation for the inclusion of the ins566 mutant as a part of the sequence non-specific double stranded nucleic acid binding domain fusion is that the sequence non-specific double stranded nucleic acid binding domain would restore the functionality lost by the ins566 insertion.  The expectation of success is high based upon the high level of skill in the art at the time of the invention as demonstrated by the results and teachings of Wang and Rechinsky et al. who teach all the methods necessary to make the RNA polymerase nucleic acid binding domain fusions.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S Patent No. 10,519,431.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10 of U.S Patent No. 10,519,431 drawn to a RNA polymerase, wherein the RNA polymerase: (i) has at least 90% sequence identity to SEQ ID NO: 1;  and (ii) comprises an amino acid substitution at the position corresponding to position 388 and at the position corresponding to position 567 of SEQ ID NO: 1, fused to an exogenous DNA binding domain anticipate instant claims 26-40 drawn to a RNA polymerase, having at least 90% sequence identity to SEQ ID NO: 1, fused to an exogenous DNA binding domain and having at least one non-naturally occurring amino acid substitution.  

s 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S Patent No. 9,580,698.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims  1-10 of U.S Patent No. 9,580,698 drawn to a polypeptide comprising at least 300 contiguous amino acids of SEQ ID NO:1, having reverse transcriptase activity and comprises an exogenous sequence-specific DNA binding domain anticipate instant claims 26-40 drawn to a RNA polymerase, having at least 90% sequence identity to SEQ ID NO: 1, fused to an exogenous DNA binding domain and having at least one non-naturally occurring amino acid substitution.  

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







rgh
2/11/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652